                               Case 17-10243-LSS                           Doc 970              Filed 12/13/18                  Page 1 of 12


                                                             UNITED STATES BANKRUPTCY COURT
                                                                  DISTRICT OF DELAWARE


In re: Eastern Outfitters, LLC                                                         Case No. 17-10243 (LSS) [1]
             Debtors                                                                   Reporting Period: October 1 , 2018 to October 31, 2018


                                                                  MONTHLY OPERATING REPORT
                                           File with Court and submit copy to United States Trustee within 20 days after end of month.



Submit copy of report to any official committee appointed in the case.


                                                                                                               Document          Explanation          Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.              Attached           Attached                  Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                     Yes
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                    Yes                                   Declaration Attached
   Schedule of Professional Fees Paid                                                  MOR-1b                    Yes
   Copies of bank statements                                                                                                                           Declaration Attached
   Cash disbursements journals
Statement of Operations                                                                MOR-2                        Yes
Balance Sheet                                                                          MOR-3                        Yes
Status of Postpetition Taxes                                                           MOR-4                        Yes
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                   MOR-4a                       Yes
  Listing of aged accounts payable                                                     MOR-4a
Accounts Receivable Reconciliation and Aging                                           MOR-5                        Yes
Debtor Questionnaire                                                                   MOR-5a                       Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________
Signature of Debtor                                                                    Date


_______________________________________
Signature of Joint Debtor                                                              Date


_______________________________________                                                11/30/2018
Signature of Authorized Individual [2]                                                 Date


Nicholas K. Campbell                                                                   Chief Restructuring Officer
Printed Name of Authorized Individual                                                  Title of Authorized Individual


[1] The Debtors and the last four digits of their respective federal taxpayer identification numbers, where applicable, are as follows: EO Liquidating, LLC (9164); Subortis
Retail Financing, LLC (9065); EM Liquidating, LLC (9553); Subortis IP Holdings, LLC; BS Liquidating, LLC (4389); and BS/EM Liquidating, LLC (9618). The Debtors’
executive headquarters are located at 160 Corporate Court, Meriden, CT 06450
[2] Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited
liability company.
                           Case 17-10243-LSS                     Doc 970            Filed 12/13/18          Page 2 of 12


                                                         MONTHLY OPERATING REPORT

                                                      GENERAL NOTES AND DISCLAIMER

In re: Eastern Outfitters, LLC
The financial statements and supplemental information contained herein are unaudited, preliminary, and may not comply with generally
accepted accounting principles (“GAAP”) in all material respects. In addition, the financial statements and supplemental information contained
herein is provided to fulfill the requirements of the Office of the United States Trustee and have been derived from the books and records of the
Debtors.

The results of operations contained herein are not necessarily indicative of results that are expected from any other period or for the full year and
are not reflective of the results of operations, financial position, and cash flow of the Debtors in the future.

On May 18, 2017, substantially all of the assets of the Debtors were sold to Sportsdirect.com Retail Ltd.




MOR Notes
Eastern Outfitters, LLC                                       Case 17-10243-LSS                 Doc 970         Filed 12/13/18        Page 3 of 12 Case No. 17-10243 (LSS)
Debtors-in Possession                                                                                                                                                        Chapter 11
MOR-1
Consolidating Schedule of Receipts and Disbursements
In re: Eastern Outfitters, LLC




In U.S. Dollars (000's)
                                                                                                                                                                          Consolidated
                                                                            Eastern Mountain Bob's/EMS Gift    Eastern           Subortis IP      Subortis Retail         Filing Debtor
                                                          Bob’s Stores, LLC   Sports, LLC      Card, LLC    Outfitters, LLC     Holdings, LLC     Financing, LLC             Entities
Beginning Cash Balance                                    $            -       $        -       $       -       $       -       $         -       $           -                      -

Total Cash Receipts (1)                                                -                -               -               -                 -                   -                      -

Operating Disbursements
  Merchandise                                                          -                -               -               -                 -                   -                      -
   Rent and Occupancy (2)                                              -                -               -               -                 -                   -                      -
   Payroll & Related/Benefits                                          -                -               -               -                 -                   -                      -
   Freight                                                             -                -               -               -                 -                   -                      -
   Sales Tax Payments                                                  -                -               -               -                 -                   -                      -
   Utilities                                                           -                -               -               -                 -                   -                      -
   Insurance                                                           -                -               -               -                 -                   -                      -
   Marketing & Other Disbursements (3)                                 -                -               -               -                 -                   -                      -
Total Operating Disbursements                                          -                -               -               -                 -                   -                      -

Non-Operating Disbursements                                            -                -
   Professional Fees & Expenses                                        -                -               -               -                 -                   -                      -
   U.S. Trustee Fees                                                   -                -               -               -                 -                   -                      -
   Liquidator Fees and GOB Expenses                                    -                -               -               -                 -                   -                      -
   Interest, Financing Fees, & Lender Professional Fees                -                -               -               -                 -                   -                      -
   LCs & Cash Collateral                                               -                -               -               -                 -                   -                      -
Total Non-Operating Disbursements                                      -                -               -               -                 -                   -                      -

Total Disbursements                                       $            -       $        -       $       -       $       -       $         -       $           -       $              -

Net Cash Flow                                             $            -       $        -       $       -       $       -       $         -       $           -       $              -


 Beginning Cash Balance                                   $            -       $        -       $       -       $       -       $         -       $           -       $              -
  Net Cash Flow                                                            -                -               -               -                 -                   -                       -
  Prepetition Loan (Paydowns)                                              -                -               -               -                 -                   -                       -
  DIP Borrowings (Paydowns)                                                -                -               -               -                 -                   -                       -
  Change in Check Float - Increase (Decrease)                              -                -               -               -                 -                   -                       -
  Utility Escrow Account                                                   -                -               -               -                 -                   -                       -
Ending Cash Balance                                       $            -       $        -               -               -       $         -       $           -       $              -

Disbursements for Purposes of Calculating UST Fees
Prepetition Loan (Paydowns)                                            -                -               -               -                 -                   -
Total Disbursements                                                    -                -               -               -                 -                   -
    Total UST Disbursements                               $            -       $        -       $       -       $       -       $         -       $           -


MOR‐1
                                                                            Case 17-10243-LSS                            Doc 970        Filed 12/13/18                  Page 4 of 12

Eastern Outfitters, LLC                                                                                                                                                                                                              Case No. 17-10243 (LSS)
Debtors-in-Possession                                                                                                                                                                                                                              Chapter 11
MOR-1a
Bank Account Summary
In re: Eastern Outfitters, LLC


                                                                                                                             Bank Account # (last                                                                    Reconciled (Yes / Account Opened During
                  Bank                       Account Type                                        Entity                          four digits)            GL Account #     Bank Balance [1]      Ledger Balance [1]       No) [2]          Reporting Period
     PNC                              Depository                    Bob Stores LLC Debtor in Possession(GL 10010)                             4786   10010                                -                      -         Yes                  No
     PNC                              Account Type                  Bob Stores, LLC Master Disbursement Account (GL 10008)                    4743   10008                                -                      -         Yes                  No
     PNC                              Operating Account             Bobs Stores, LLC DIP Account (GL 10016)                                   6867   10016                                -                      -         Yes                  No
     PNC                              Depository                    EMS, LLC Debtor in Possession (GL 10010)                                  4778   10010                                -                      -         Yes                  No
     PNC                              Operating Account             EMS, LLC Master Disbursement Account (GL 10008)                           4698   10008                                -                      -         Yes                  No
                                                                                                                                                                                          -                      -
     Total Account Cash                                                                                                                                                 $                 -   $                  -
     Utility Deposit (3)                                                                                                                                                                  -                      -
     Other                            Other Cash                                                                                                                                          -                      -
     Total Cash [2]                                                                                                                                                     $                 -   $                  -

     [1] Bank statements will be made available upon request.
     [2] Total Cash per Balance Sheet as of period end.
     [3] Includes Utility Deposits specific to the Vestis Retail Group bankruptcy filing on 4/18/16

     "I attest that each of the Debtors' cash accounts has been reconciled to monthly bank statements."



     Nicholas K. Campbell
     Chief Restructuring Officer




MOR‐1A
                                                          Case 17-10243-LSS                       Doc 970            Filed 12/13/18                Page 5 of 12


Eastern Outfitters, LLC
Debtors-in-Possession
MOR - 1b
Schedule of Professional Fees and Expenses Paid
In re: Eastern Outfitters, LLC

                                                                                                                                               Amounts Paid
                                                                                                                                                                            Total Fee &
                               Payee                                                            Payor                                   Fees               Expenses          Expenses
Restructuring Professionals
AP Services, LLC                                                                          Bob’s Stores, LLC                      $              -   $                 -   $          -
Cole Schotz                                                                               Bob’s Stores, LLC                                  16,722                    22         16,744
Bracewell, LLP                                                                            Bob’s Stores, LLC                                  18,911                   -           18,911
Cooley, LLP                                                                               Bob’s Stores, LLC                                     -                     -              -
Drinker Biddle & Reath, LLP                                                               Bob’s Stores, LLC                                     -                     -              -
Province Inc.                                                                             Bob’s Stores, LLC                                     -                     -              -
Kurtzman Carson Consultants, LLC                                                          Bob’s Stores, LLC                                   5,113                   177          5,289
Malfitano Advisors, LLC                                                                   Bob’s Stores, LLC                                     -                     -              -
           3
Meru, LLC                                                                                 Bob’s Stores, LLC                                  20,075                1,275          21,350
Lincoln Partners Advisors, LLC                                                            Bob’s Stores, LLC                                     -                    -               -
RCS Real Estate                                                                           Bob’s Stores, LLC                                     -                    -               -
KPMG                                                                                      Bob’s Stores, LLC                                     -                    -               -
US Trustee                                                                                Bob’s Stores, LLC                                     -                    -               -

Total Restructuring Professional Fees and Expenses Paid                                                                          $           60,820 $              1,474 $        62,294

                                                                   [1] [2]
Total Professional Fees and Expenses Paid to Escrow Account                                                                                                                $ 5,007,722

Notes:
[1] - Pursuant to, and to the extent set forth in, the Debtors’ post-petition financing facility and the related budget, the certain professional fees and expenses were escrowed each week based on estimated amounts
incurred over the thirteen week period. The escrow account relates to professional fees for AP Services LLC, Cole, Schotz, Meisel, Forman & Leonard, P.A., Bracewell LLP, Kurtzman Carson Consultants LLC,
Maltifano Advisors LLC, Lincoln Partners Advisors LLC, RCS Real Estate, Meru LLC, Cooley, LLP, Drinker Biddle & Reath LLP, and Province. In May of 2017, the escrow account was funded for professional fees
and winddown expenses of the Estate.
[2] - Professional fees are paid out of the escrow account on a professional by professional basis. Professionals whose fees exceed their allocated escrow funds will be paid directly out of the estate's bank account,
classified under Eastern Outfitters, LLC.
[3] - Expenses for MERU LLC reflect Connecticut taxes.




MOR‐1B
                                                Case 17-10243-LSS          Doc 970        Filed 12/13/18        Page 6 of 12


Eastern Outfitters, LLC
Debtors-in-Possession
MOR - 2
Consolidating Statement of Operations Draft
In re: Eastern Outfitters, LLC


                                                                                                                                                                 Consolidated
In U.S. Dollars
                                                                           Eastern Mountain   Bob's/EMS Gift    Eastern         Subortis IP    Subortis Retail   Filing Debtor
                                                       Bob’s Stores, LLC     Sports, LLC        Card, LLC    Outfitters, LLC   Holdings, LLC   Financing, LLC       Entities
Royalty Revenue                                                     -                     -              -               -               -                -                  -
Net Sales                                                           -                     -              -               -               -                -                  -

Total Cost of Goods Sold                                            -                     -              -               -               -                -                  -

Gross Profit / (Loss)                                               -                     -              -               -               -                -                  -

Total SG&A Costs                                                    -                     -              -               -               -                -                  -

Asset Impairments                                                   -                     -              -               -               -                -                  -

Operating Income / (Loss)                                           -                     -              -               -               -                -                  -

Restructuring Fees & Expenses, net                                  -                     -              -               -               -                -                  -
DIP Financing Fees                                                  -                     -              -               -               -                -                  -
Total Restructuring / Reorganization Expenses                       -                     -              -               -               -                -                  -

Total Other Expenses                                                -                     -              -               -               -                -                  -

Net Income / (Loss) Before Taxes                                    -                     -              -               -               -                -                  -

Income Tax (Benefit) / Expense                                      -                     -              -               -               -                -                  -

Net Income / (Loss)                                                 -                     -              -               -               -                -                  -




MOR‐2
                                                          Case 17-10243-LSS                     Doc 970           Filed 12/13/18                 Page 7 of 12


Eastern Outfitters, LLC
Debtors-in-Possession
MOR - 3
Consolidating Balance Sheet Final
In re: Eastern Outfitters, LLC




                                                                                        Eastern Mountain    Bob's/EMS Gift    Eastern Outfitters,    Subortis IP       Subortis Retail    Consolidated Filing Debtor
                           In U.S. Dollars                        Bob’s Stores, LLC       Sports, LLC         Card, LLC             LLC             Holdings, LLC      Financing, LLC              Entities
Cash & Cash Equivalents                                                          -                   -                   -                   -                   -                   -                         -
Accounts Receivable                                                              -                   -                   -                   -                   -                   -                         -
Inventory                                                                        -                   -                   -                   -                   -                   -                         -
Prepaid Expenses & Other Current Assets                                       36,175                 -                   -                   -                   -                   -                      36,175
Total Current Assets                                                          36,175                 -                   -                   -                   -                   -                      36,175

Property, Plant & Equipment, Net                                                 -                   -                   -                   -                   -                   -                          -
Trademarks & Other Intangible Assets, Net                                        -                   -                   -                   -                   -                   -                          -
Goodwill                                                                         -                   -                   -                   -                   -                   -                          -
Deposits & Other Long-Term Assets                                                -                   -                   -                   -                   -                   -                          -
Total Long Term & Other Assets                                                   -                   -                   -                   -                   -                   -                          -

TOTAL ASSETS                                                                  36,175                 -                   -                   -                   -                   -                      36,175

Liabilities Not Subject to Compromise
 DIP Loan Balance                                                                -                   -                   -                   -                   -                   -                          -
 Accounts Payable                                                                -                   -                   -                   -                   -                   -                          -
Accrued Liabilities [1]                                                          -                   -                   -                   -                   -                   -                          -
Total Liabilities                                                                -                   -                   -                   -                   -                   -                          -

Liabilities Subject to Compromise [2]
Prepetition Revolving Credit Facility                                           -                    -                   -                   -                   -                   -                         -
 Term Loans                                                                     -                    -                   -                   -                   -                   -                         -
 Accounts Payable                                                        26,861,000           14,370,000                 -                   -                   -                   -                  41,231,000
 Accrued Liabilities [1]                                                        -                    -                   -                   -                   -                   -                         -
 Intercompany, Net                                                              -                    -                   -                   -                   -                   -                         -
 Other Long-Term Liabilities                                                    -                    -                   -                   -                   -                   -                         -
Total Liabilities Subject to Compromise                                  26,861,000           14,370,000                 -                   -                   -                   -                  41,231,000

TOTAL LIABILITIES                                                        26,861,000           14,370,000                 -                   -                   -                   -                  41,231,000

Total Equity / (Deficit)                                                 (26,824,825)        (14,370,000)                -                   -                   -                                     (41,194,825)

TOTAL LIABILITIES AND EQUITY                                                  36,175                 -                   -                   -                   -                   -                      36,175

[1] - The Company is in the process of actively reviewing accrued liabilities and reconciling the pre and post-petition liabilities; therefore, these figures may be subject to change
[2] - Liabilities Subject to Compromise reflect management's estimates and may be subject to revision in future monthly operating reports. These figures do not account for any liabilities that have been assumed by th




MOR‐3
                         Case 17-10243-LSS                   Doc 970          Filed 12/13/18             Page 8 of 12


In re: Easetern Outfitters, LLC                                              Form:                                               MOR - 4
                                                                             Case:                                       17-10243 (LSS)
                                                                             Reporting Period: October 1, 2018 to October 31, 2018

In re: Eastern Outfitters, LLC
                                                        Status of Post-Petition Taxes

I am the Chief Restructuring Officer for the Debtors in the above captioned Chapter 11 cases. I am familiar with the Debtors' day to day
operations, business affairs and books and records.

To the best of my knowledge, the Debtors have filed all necessary federal, state and local tax returns and made all required post-petition tax
payments in connection therewith in a timely manner or have promptly remediated any late filings or payments that may have occurred due to
unintentional oversights.



Signature of Authorized Individual                           Date               11/30/2018



Nicholas K. Campbell                                         Chief Restructuring Officer
Printed Name of Authorized Individual                        Title of Authorized Individual




MOR‐4
                                                         Case 17-10243-LSS                        Doc 970            Filed 12/13/18                Page 9 of 12


Eastern Outfitters, LLC
Debtors-in-Possession
MOR - 4a
Consolidated Summary of Unpaid Postpetition Debts
In re: Eastern Outfitters, LLC

                                                                                            In U.S. Dollars
                                                                                                Current                  1-30                   31-60          61-90          Over 90      Total
Accounts Payable, Trade [1]                                                                                $0.0                 $0.0                    $0.0           $0.0         $0.0           $0.0
Inventory Received Not Vouchered [2]                                                                        -                    -                       -              -            -              -
Accounts Payable, Manual [3]                                                                                -                    -                       -              -            -              -
                                                                                                           $0.0                 $0.0                    $0.0           $0.0         $0.0           $0.0

[1] Accounts Payable, Trade is aged relative to payment terms in effect as of the Petition Date.
[2] Represents the value of inventory received from various suppliers, for which a related invoice had not been received by the Debtors, as of period-end.
[3] Primarily represents period-end accruals for goods in transit.




MOR‐4A
                                         Case 17-10243-LSS        Doc 970     Filed 12/13/18      Page 10 of 12


Eastern Outfitters, LLC
Debtors-in-Possession
MOR - 5
Consolidated Summary of Accounts Receivable
In re: Eastern Outfitters, LLC

In U.S. Dollars                                                                       Number of Days Outstanding
                                                    Current            1-30           31-60           61-90        >90          Total
Trade Receivables                                         $0.0                $0.0         $0.0            $0.0          $0.0           $0.0
Allowance for Bad Debts                                    -                   -            -               -             -              -
 Total Trade Receivables per Aging                        $0.0                $0.0         $0.0            $0.0          $0.0           $0.0

Credit Card Receivables                                       -               -             -               -            -              -

Other Misc. Receivables                                    -                   -            -               -             -              -
Total Accounts Receivable per Balance Sheet               $0.0                $0.0         $0.0            $0.0          $0.0           $0.0




MOR‐5
                                        Case 17-10243-LSS            Doc 970      Filed 12/13/18        Page 11 of 12


Eastern Outfitters, LLC                                                            Case No. 17‐10243 (LSS)
Debtors-in-Possession                                                                                     Chapter 11
MOR-5a
Debtors' Questionnaire
In re: Eastern Outfitters, LLC

                                                                                                  Yes         No

1. Have any assets been sold or transferred outside the normal course of                                       X
business this reporting period? If yes, provide an explanation below. [1]




2. Have any funds been disbursed from any account other than a debtor in                                       X
possession account this reporting period? If yes, provide an explanation below.

3. Have all postpetition tax returns been timely filed? If no, provide an
                                                                                                   X
explanation below.

4. Are workers compensation, general liability and other necessary insurance
                                                                                                   X
coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes,
provide documentation identifying the opened accounts(s). If an investment
                                                                                                               X
account has been opened, provide the required documentation pursuant to the
Delaware Local Rule 4001-3. [2]



[1] The Debtors are closing 35 stores. As part of this process, the inventory was liquidated at each location and the
FF&E was sold. On May 18, 2017, substantially all of the assets of the Debtors were sold to Sportsdirect.com
Retail Ltd.

[2] In accordance with the cash management order entered by the Court, the Debtors provided notice of the opening
of this account to the Office of the United States Trustee for the District of Delaware and the Official Committee of
Unsecured Creditors.


MOR‐5A
         Case 17-10243-LSS   Doc 970   Filed 12/13/18   Page 12 of 12




MOR‐5A
